The present application is being examined under the pre-AIA  first to invent
provisions.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	This application is a CON of US application :14/951,413 filed on 11/24/2015 is now US PAT 10853379; US Application 14/951,413 is a CON of US Application 13/553,703 filed on 07/19/2012 is now US PAT 9195769, US Application 13/553,703 has DOM Priority US provisional application # 61/510,004  filed on 07/20/2011

DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 11/23/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 61/510,004  filed on 07/20/2011 under 35 U.S.C. 119 (e).

Statutory Review under 35 USC § 101
Claims 1-14 are directed to a method and have been reviewed.
 	Claims 1-14 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 16-20 are directed  A server computer comprising a processor and a non-transitory computer-readable medium, the non-transitory computer-readable medium comprising code executable by the processor as disclosed in spec: 0055-0056 to implement a method: have been reviewed
 	Claims 16-20 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 (17/101,558) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,853,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/101,558
US Patent No. 10,853,379
Claim 1,16, A computer-implemented method for evaluation of an entity for a target user based at least on stored data about the target user, wherein the entity is an entity of a set of entities, and evaluation is related to the entity, the method comprising:

 	receiving, at a server computer, entity data relating to an entity in the set of entities, wherein the entity data includes a relevance and a weight to the entity data;
 	generating, by the server computer, a set of entity evaluations to the target user based on the weight to the entity data and the relevance;
 	determining, at the server computer, a set of evaluations for one or more entities relevant to the primary user based on the entity data, user data, and relevance;
 	determining initial order of relevance of the set of relevant entities based on the relevance and weight of the set of entity evaluations; and
 	communicating to the target user, on a user device, the initial order of relevance of the set of relevant entities to the target user, wherein the target user provides a response to entities in the set of relevant entities via the user device



Claim 1, 20  generating, at a server computer, a first plurality of predicted entity evaluations associated with a target user account through which one or more entities of a plurality of entities are evaluated;
          determining an order of relevance of the one or more entities to increase an accuracy of predicted entity evaluations by computing a similarity between the target user account and a particular source of entity data and by ranking the one or more entities-based at least in part on a rating provided through a particular data source;
        sending, from the server computer to a mobile device associated with the target user account, a set of entities for evaluation according to the order of relevance;
         causing display, at the mobile device, of a user interface with a representation of a subset of one or more entities within the set with a control to skip evaluating a particular entity represented in the subset, and replacing the particular entity with another representation of another entity in the set;
       causing generation of evaluation data based on receiving input through the control;
         after sending the set of entities, receiving, from the mobile device, the evaluation data based on an entity evaluation received through input via the mobile device and associated with the target user account;
        receiving, from the mobile device, usage data indicative of entity evaluations displayed on the mobile device;
        in response to receiving the evaluation data and the usage data, generating a second plurality of predicted entity evaluations to use as personalized recommendation results for the target user account;
        updating an internal confidence score after receiving the evaluation data; and
       causing display of the second plurality of predicted entity evaluations only if the internal confidence score is greater than a specific threshold.







 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-15 of U.S. Patent No. 10,853,379 to arrive at the claims 1-20 of the instant application 17/101,558 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/101,558  receiving, at a server computer, entity data relating to an entity in the set of entities, wherein the entity data includes a relevance and a weight to the entity data; generating, by the server computer, a set of entity evaluations to the target user based on the weight to the entity data and the relevance;  while  claim 1,20 of U.S. Patent No. 10,853,379, determining an order of relevance of the one or more entities to increase an accuracy of predicted entity evaluations by computing a similarity between the target user account and a particular source of entity data and by ranking the one or more entities-based at least in part on a rating provided through a particular data source, is absent of the limitation from instant application 17/101,558 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claims 1-20 (17/101,558) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,195,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/101,558
US Patent No. 9,195,769
Claim 1,16, A computer-implemented method for evaluation of an entity for a target user based at least on stored data about the target user, wherein the entity is an entity of a set of entities, and evaluation is related to the entity, the method comprising:
 	receiving, at a server computer, entity data relating to an entity in the set of entities, wherein the entity data includes a relevance and a weight to the entity data;
 	generating, by the server computer, a set of entity evaluations to the target user based on the weight to the entity data and the relevance;
 	determining, at the server computer, a set of evaluations for one or more entities relevant to the primary user based on the entity data, user data, and relevance;
 	determining initial order of relevance of the set of relevant entities based on the relevance and weight of the set of entity evaluations; and
 	communicating to the target user, on a user device, the initial order of relevance of the set of relevant entities to the target user, wherein the target user provides a response to entities in the set of relevant entities via the user device













Claim 1, 14,   A computer-implemented method for evaluation of an entity by a target user based at least on stored data about the target user, wherein the entity is an entity of a set of entities, and evaluation is related to the entity, the method comprising:
        receiving, at a server computer, entity data relating to a particular entity, wherein the entity data includes a relevance based on a rating and a weight based on a relationship with the target user for a particular user that provided the entity data through a particular data source;

         determining, by the server computer, a set of entity evaluations to request from the target user based on the weight and the relevance;
       from the set of entity evaluations to request, generating, at the server computer, a set of predicted entity evaluations for one or more entities relevant to the target user based on the entity data, user data, and relevance;
determining an order of relevance of the relevant entities based at least in part on the relevance and the weight to increase accuracy of the predicted entity evaluations; and
       communicating, from the server computer to the target user, the order of relevance of the one or more relevant entities;
        after communicating the order of relevance, receiving, from a user device, evaluation data from the target user that is based on an evaluation received through input via the user device;
in response to receiving the evaluation data, increasing the accuracy of the predicted entity evaluations by computing a similarity among the target user and the particular user.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-26 of U.S. Patent No. 9,195,769 to arrive at the claims 1-20 of the instant application 17/101,558 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/101,558  determining, at the server computer, a set of evaluations for one or more entities relevant to the primary user based on the entity data, user data, and relevance; determining initial order of relevance of the set of relevant entities based on the relevance and weight of the set of entity evaluations;  while  claim 1,14 of U.S. Patent No. 9,195,769, determining, by the server computer, a set of entity evaluations to request from the target user based on the weight and the relevance; from the set of entity evaluations to request, generating, at the server computer, a set of predicted entity evaluations for one or more entities relevant to the target user based on the entity data, user data, and relevance; determining an order of relevance of the relevant entities based at least in part on the relevance and the weight to increase accuracy of the predicted entity evaluations, is absent of the limitation from instant application 17/101,558 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.




















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-11,14,16,20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Boyns et al., (hereafter Boyns), US Pub. No. 2010/0076968 published Mar,2010

As to claim 1,16, Boyns teaches a system which including “ A computer-implemented method for evaluation of an entity for a target user based at least on stored data about the target user, wherein the entity is an entity of a set of entities, and evaluation is related to the entity, the method comprising” (Boyns: 0035,0062,0064,0066 – Boyns teaches generate geotag data for the sites and/or locations within the region for example organize set of geotag data with respect to locations representing similar features corresponds to evaluation of an entity data, further item and/or data features, attractions, or resources such as restaurants, hotels, breakfast sites, locations associated with travel or hospitality industry, while profile module generates set of recommendation information and like):
 	“receiving, at a server computer, entity data relating to an entity in the set of entities, wherein the entity data includes a relevance and a weight to the entity data”  (fig 8, 0062 – Boyns teaches profile module  that sorts a set of locations and/or places including overall relevance or potential level of interest to the user accordingly rating or weighting the number of matches in set of geotag data processed) ;
 	“generating, by the server computer, a set of entity evaluations to the target user based on the weight to the entity data and the relevance” (Boyns: 0062; 0064, fig 8-9 – Boyns teaches regional profile, user profile is part of the profile module captures list of interested places, locations, sorted by degree of relevance against set of geotag data used in generating weight including prior location, transaction history)
 	“determining, at the server computer, a set of evaluations for one or more entities relevant to the primary user based on the entity data, user data, and relevance” (Boyns: fig 2,0048,0051 – Boyns teaches set of geotag data for locations in profiled region, set of recommend locations for example labeled sports arena 1, restaurant 1 and like selected from the set of points of interest followed by numerical or textual rating information associated with the geotag data)
 	“determining initial order of relevance of the set of relevant entities based on the relevance and weight of the set of entity evaluations” (Boyns: fig 8, element 806, 808, 0062 – Boyns teaches various categories of entities from the sets of geotags sorted in accordance with the locations, recommendation information, rating and/or relevance along with the other criteria),  ; and
 	“communicating to the target user, on a user device, the initial order of relevance of the set of relevant entities to the target user” (Boyns : fig 8, 0062-0063), wherein the target user provides a response to entities in the set of relevant entities via the user device” (Boyns: fig 1-2, 0041 – Boyns teaches user device associated with the location data, profile data, generates set of recommendation in response to the set of entities including profiled region(s)).

As to claim 6 Boyns  disclosed “wherein determining the initial order of relevance or updated order of relevance is based on criteria” (Boyns: 0063-0064).

As to claim 7 Boyns  disclosed “wherein the criteria includes a number of responses initiated by the target user to a specific entity evaluation or entity” (Boyns: 0079,0081).

As to claim 8 Boyns  disclosed “wherein the criteria includes one or more entities or entity evaluations that the target user recently responded to” (Boyns: 0043-0044).

As to claim 9 Boyns  disclosed “wherein the criteria includes a current location of the target user” (Boyns: 0044-0045).

As to claim 10 Boyns  disclosed  “wherein the criteria includes a frequency in which the target user interacts with a relevant entity” (Boyns: 0046-0047).

As to claim 11 Boyns  disclosed  “wherein the response via the user device includes finger gestures, clicking, shaking the user device (Boyns: fig 1, mobile device element 102), “a coordinate motion between two user devices” (Boyns: 0037-0038), blowing on the user device, spinning the user device, making a sound, or speaking a voice command” (Boyns: 0037,0051,0070).

As to claim 14 Boyns  disclosed  “wherein the criteria includes a frequency in which an entity or entity evaluation has been previously queried” (Boyns: 0052-0053,0074).

















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2,5,17,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyns et al., (hereafter Boyns), US Pub.No. 2010/0076968 published Mar 2010 in view McQueen et al., (hereafter Queen), US Pub.No. 2008/0133298 published Jun 2008

As to claim 2,17 Boyns disclosed:
 	“obtaining, at the server computer, f data from a plurality of users, wherein the data is associated to the target user in the plurality of user” (Boyns: 0047-0048);
 	“obtaining, at the server computer, location data from an external data source in one or more data sources associated with the target user, wherein the location data is associated with an entity in a plurality of entities” (Boyns: 0046-0047);
 	“storing the location data at the server computer, wherein location data associated with the plurality of entities is stored in the entity database” (fig 1-2, 0043);
 	“determining an entity that is associated with the data from the target user” (Boyns: 0041-0042);
 	“determining, by the server computer, if the entity associated with the data from the target user corresponds with an entity associated with location data in the entity database” (Boyns: 0045-0046);
 	“mapping the entity associated with the feedback data to the corresponding entity associated with the location data, wherein if the entity associated with the data from the target user does not correspond with an entity associated with location data in the entity database, the entity database is updated to include the entity associated with the data from the target user” (Boyns: 0056-0057);
 	“updating the entity database to include the data from the target user associated the entity, with the location data associated with the corresponding entity” (Boyns: 0011,0075);
 	“generating an updated set of relevant entity evaluations to the target user based on the updated entity database” (Boyns: fig 8, 0062-0063);
 	“determining an updated order of relevance of the updated set of relevant entity evaluations based on the data” (Boyns: 0062,0066); and
 	“communicating to the target user, on the user device, the updated order of
 	relevance of the updated set of relevant entity evaluations to the target user” (Boyns: 0065-0066).  It is however, noted that Boyns does not teach “feedback data from a plurality of users”.  On the other hand, Queen disclosed “feedback data from a plurality of users” (Queen: Abstract, 0014,0039 – Queen teaches user feedback, author votes on the corresponding items including reputation score or grade ).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the present invention to have modify the system of Boyns to receive an evaluation data associated with the target user account providing feedback that including reputation score or grade in order to compel content needed to attract and maintain the interests of users can be improved.(Queen: 0012-0013,0038)

\ As to claim 5, Boyns  disclosed “wherein the location data includes geographical data identifying the location of the target user associated with the plurality of data sources” (Boyns: fig 3, 0048,0051).

Claims 3-4,12,13,15,18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyns et al., (hereafter Boyns), US Pub.No. 2010/0076968 published Mar 2010 in view Makismenka et al., (hereafter Makismenka),               US Pub.No. 2008/0028000 published Jan,2008

As to claim 3,18, the combination of Boyns, Queen, Makismenka disclosed:
 	obtaining, at the server computer, personal data from the one or more of data sources, wherein the personal data is associated with the target user in the plurality of users (fig 1-2, element 118, 0041 – Boyns teaches user profile data along with other data stored in a database); storing the personal data at the server computer, wherein personal data associated with the plurality of users is stored in a user database” (fig 1-2, 0011, 0037,  it is noted that regional profile (fig 1-2) can be stored in a database associated with the profiling server, regional profile database, including user profile);
 	“by the server computer, the personal data from the plurality of data sources” (Boyns: 0036);
 	“by the server computer, the personal data from the plurality of data sources to the target use” (Boyns: 0036-0037);
 	“updating the user database with the personal data and stored data associated with the target user” (Boyns: 0064-0065);
 	“determining, at the server computer, whether an entity is associated with the personal data from the target user” (Boyns: 0064,0068);
 	“determining, at the server computer, whether the entity associated with the personal data corresponds with an entity associated with location data in the entity database” (Boyns: 0036-0037,0068);
 	“entity associated with the personal data from the target user to the corresponding entity associated with the location data” (Boyns: 0036-0037, 0041);
 	“determining, at the server computer, inferred location data” (Boyns: 0043-0044) 
 	“updating the entity database to include the inferred location data associated with
the corresponding entity” (Boyns: 0063,0075);
 	“creating a personal profile for the target user based on the personal data, wherein the personal profile is stored in a user database” (Boyns: 0053-0054);
 	“analyzing, at the server computer, the personal data and stored data associated
with the target user to determine a user-specific relevance” (Boyns: 0062-0063);
 	“updating the personal profile of the target user with the user-specific relevance;
generating an updated set of relevant entity evaluations to the target user based on
the updated personal profile and the user-specific relevance” (Boyns: 0063-0065);
 	“determining an updated order of relevance of the updated set of relevant entities evaluations based on the updated personal profile of the target user” (Boyns: 0061-0062); and
 	“communicating to the target user, on the user device, the updated order of relevance of the updated set of relevant entity evaluations to the target user” (Boyns: 0035-0036,0055).
 	It is however, noted that Boyns does not suggest and/or teach “mapping the entities, merging data”.  On the other hand, Makismenka disclosed “mapping the entities” (Makismenka: 0045, 0049, fig 4, - Makismenka teaches mapping mechanism particularly identification of attributes and or items of similarities applying mapping mechanism thereby maintains the relationship that ensures data consistency, further supports synchronization and for mapping that maintenances and/or metadata of respective entities).  The prior art of Makismenka also teaches “merging entity data” (Makismenka: 0051-0052, fig 7 – Makismenka teaches merging entity identifiers of corresponding metadata with respect to synchronizing data, furthermore, prior art teaches not only mapping entities, merging identified entities but also identification mechanism keep track of such merged entities in pursuant to a synchronization operation)
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the present invention to have modify the system of Boyns, to identify specific entities mapping, merging across various entities of different types, while applying synchronization and update entity identifiers across network (Makismenka: Abstract, 0007-0008)

As to claim 4,19, the combination of Boyns, Makismenka disclosed: 	
 	“obtaining, at a server computer, data from a plurality of data sources about entities in the set of entities” (Boyns: 0035-0036);
 	 “using the server computer, the entity data from the plurality of data sources” (Boyns: 0035);
 	“storing the entity data at the server computer in an entity database” (Boyns:      fig 2-3);
 	“using the server computer, an entity-specific subset of the entity data from the entity database, wherein the entity-specific subset pertains to a corresponding entity” (Boyns: 0068-0069);
 	“differentiating, using the server computer, portions of the entity-specific subset according to which of the plurality of data sources the portion derived from” (Boyns: 0063, 0068);
 	“determining, using the server computer, a relevance associated with the entity-specific subset and the data source, wherein the relevance is determined by a computer process to cross- reference the entity data and data source”(Boyns: 0061-0062;, fig 8)
 	“assigning, by the server computer, a weight to the entity data and the data source associated with the entity data based on the relevance” (Boyns: 0062,0064); and
 	updating the entity database with the entity data associated with the corresponding entity” (Boyns: 0063,0075).
	On the other hand, On the other hand, Makismenka disclosed “mapping the entities” (Makismenka: 0045, 0049, fig 4, - Makismenka teaches mapping mechanism particularly identification of attributes and or items of similarities applying mapping mechanism thereby maintains the relationship that ensures data consistency, further supports synchronization and for mapping that maintenances and/or metadata of respective entities).  The prior art of Makismenka also teaches “merging entity data” (Makismenka: 0051-0052, fig 7 – Makismenka teaches merging entity identifiers of corresponding metadata with respect to synchronizing data, furthermore, prior art teaches not only mapping entities, merging identified entities but also identification mechanism keep track of such merged entities in pursuant to a synchronization operation)

As to claim 12,the combination of Boyns, Makismenka disclosed:
 	: determining a set of media objects associated with the set of relevant entity evaluations” (Boyns: fig 8, 0062); and displaying the set of media objects with the set of relevant entity evaluations” (Boyns: 0044-0045).

As to claim 13 the combination of Boyns, Makismenka disclosed:
 	“determining a navigation manner of the target user” (Boyns: Abstract, 0040);
 	“storing the navigation manner in the user database” (Boyns: 0040-0041); and
 	“adjusting the initial categorization and initial order of relevance based on the navigation manner in the updated user database” (Boyns: 0062-0063).

As to claim 15 the combination of Boyns, Makismenka disclosed:
 	“computing a confidence score for each entity in the set of relevant entity evaluations” (Boyns: fig 5, 0053-0054);
 	“updating the order of relevance based on the confidence score” (Boyns: 0053,0057-0058); and
 	“communicating to the target user the set of relevant entity evaluations based on the updated order of relevance” (Boyns: Boyns: 0035-0036,0055).

As to claim 20,  Boyns  disclosed “wherein the location data includes geographical data identifying the location of the target user associated with the plurality of data sources” (Boyns: fig 3, 0048,0051).






Conclusion

The prior art made of record
				a.  	US Pub. No.  	2010/0076968
				b. 	US Pub. No. 		2008/0133298
				c. 	US Pub. No. 		2008/0028000









 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154